The trial court gave the following charge on provoking the difficulty:
"You are further instructed on the issue of self-defense in this case that if you believe from the evidence in this case, *Page 554 
beyond a reasonable doubt, that the defendant went back into the restaurant the second time where the deceased was killed, and by his own wrongful act (if any there was) brought about the necessity of killing the deceased, and that the defendant provoked a difficulty with the deceased, with the wrongful and wilful intent to take the life of the deceased, or to inflict upon him serious bodily injury, and you further find that the defendant knowingly and wilfully and with the specific intent to kill the deceased and with a view thereto used towards deceased language or did acts, or did both for the purpose of causing deceased to attack defendant, that he might have a pretext to kill him or inflict upon deceased serious bodily injury and you further find such language, or conduct or acts on the part of the defendant (if any there was) was reasonably calculated to bring on the difficulty and cause the deceased to attack the defendant, and you further find from the evidence, beyond a reasonable doubt, that the defendant in pursuance of a wrongful, wilful, and previously formed design to provoke a difficulty with deceased for the purpose and with the intention of killing him, or inflicting upon him serious bodily injury, and you further find from the evidence beyond a reasonable doubt that intentionally and with a view thereto the defendant shot with a pistol the deceased and thereby killed deceased, then you are instructed that the defendant's plea of self-defense will not avail him in this case, and if you find from the evidence beyond a reasonable doubt, the homicide would be murder under the law."
This was excepted to for various reasons. As we understand the authorities on the subject of provoking a difficulty, where the right of self-defense is limited by a charge presenting this theory, the jury should be told not only that they must believe that the accused, with intent to bring on the difficulty or cause an attack which he might use as a pretext for killing or injuring the deceased, did or said things reasonably calculated to accomplish that object — but such charge in some way should tell the jury that they must believe further that a difficulty was caused or an attack brought on by such words or conduct of the accused. We fail to find anywhere in this charge such instruction. The expression "and that the defendant provoked a difficulty with the deceased" is not deemed sufficient to make clear to the lay-mind at least that the acts and conduct of the accused relied upon must have actually caused a demonstration or an attack by deceased or brought *Page 555 
on the difficulty, and the coupling with the expression just quoted the reference to the defendant's going back into the restaurant a second time and by his own wrongful act bringing about the necessity of killing deceased — could easily have left the jury under the belief that the going back into the restaurant the second time might be taken as a wrongful act on the part of appellant. The further expression in said charge, "and you further find from the evidence beyond a reasonable doubt that intentionally and with a view thereto the defendant shot with a pistol the deceased and thereby killed deceased, then you are instructed that the defendant's plea of self-defense will not avail him," is of such confusing import and connection as to lead us to believe it must reflect some error in the transcription, for, if correctly set out in the transcript, this statement would appear most hurtful to the rights of appellant.
Nor do we think the court affirmatively gave the converse of the charge on provoking the difficulty, as was his duty following the submission of that theory of the case. To merely tell the jury that if they do not find beyond a reasonable doubt that appellant provoked the difficulty, his right of self-defense would not be limited — would hardly be a sufficient affirmative presentation of such converse. The jury should have been told that unless they believed beyond a reasonable doubt that the accused at the time or reasonably near the time of such homicide, did deeds or said words reasonably calculated to bring on a difficulty or cause deceased to make an attack upon him; and even though they so believed, yet unless they further believed that such words and acts, if any were said and done, were with intent on the part of the accused to thereby bring on such difficulty or cause such attack; and that they further believed that such acts and words of the accused did in fact cause the difficulty or bring on the attack, then that such conduct on the part of appellant would not deprive him of his right of self-defense. We are not intending to lay this down as a form of charge necessarily to be followed, but merely as indicating our view that those matters stated in the charge on provoking the difficulty as affirmatively indicating the purpose and intent of the accused to bring on the difficulty, should be referred to in the charge on the converse, and the matters affirmatively presented be there expressly negatived.
Believing that the charge in this case is wrong, and that the error is of such nature as that it may have materially injured the rights of the accused, and that we erred in not so holding *Page 556 
in the original opinion, the motion for rehearing will be granted, the judgment of affirmance set aside, and the judgment now reversed and the cause remanded.
Reversed and remanded.